DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, filed 3/7/2022, have been fully considered and are persuasive in view of the amendments.  Thus, the previous prior art rejection and 112 rejections have been withdrawn. 
Examiner’s Amendment 
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner’s amendment was given in an interview with Mark Masterson on June 3, 2022. 
5.	The application has been amended as follows:
Claim 14: (Currently Amended) The air nozzle assembly of claim 6, wherein a first platform surface is spaced from a second platform surface and extend generally perpendicularly relative to a common central flow axis. 
Claim 15: (Currently Amended) The air nozzle assembly of claim 14, wherein the first platform surface and the second platform surface form a generally v-shaped configuration and are aligned with the open slot and wherein the first and second platform surfaces are radially spaced from the first and second intake ports. 
Claims 19-20:	(Canceled) 
Election/Restrictions
6.	Claims 6-9 and 12-18 are allowable. Claims 1-5, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions groups 1 and 2, as set forth in the Office action mailed on 6/21/2021, is hereby withdrawn and claims 1-5 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
7.	Claims 1-9 and 12-18 are allowed.  
8.	The following is an examiner’s statement of reasons for allowance:  
9.	The closest prior art of record is Gopalan et al. (PG Pub U.S 2014/0299672).
10.	Gopalan teaches an air nozzle assembly comprising: an air dry nozzle assembly body that defines an interior lumen that includes an inlet in communication with a channel and an outlet throat; wherein said air dry nozzle assembly is configured to generate a fan-shaped stream of air from a supplied airflow to the inlet combined with that at least first flow of entrained ambient air through the at least one intake port.
11.	Gopalan fails to teach a first and second distally projecting member that includes a first and second intake port that draws in a first and second flow of entrained ambient air respectively, wherein the first and second distally projecting members define opposing substantially planar floor surfaces, wherein the intake ports are positioned downstream from the outlet orifice or throat. 
12.	An updated search produced the following reference:  Wang et al. (PG PUB U.S 2017/0274396). 
13.	Wang teaches a dry air nozzle assembly that defines an interior lumen that includes an inlet in communication with a channel and an outlet orifice or throat; first and second intake ports configured to draw in a first and second flow of entrained ambient air; said outlet orifice or throat includes an end exit with an open slot that is shaped to assist with accelerating inlet airflow from the open slot to be combined with the first and second airflows of entrained ambient air from the first and second intake ports. 
14.	Wang fails to teach the first and second projecting distally projecting members define opposing substantially planar floor surfaces configured to direct and aim air distally from the outlet orifice or throat; and wherein the first and second intake ports are positioned downstream from the outlet orifice or throat.  
15.	Thus, the prior art of record does not fairly teach or suggest a sensor surface cleaning system and an air nozzle assembly as in the context of claims 1 and 6 respectively.
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714

/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714